UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                                                       No. 96-4032
WILBERT DECOSTA GREAVES, a/k/a
Tony,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of North Carolina, at Wilmington.
W. Earl Britt, District Judge.
(CR-95-38-BR)

Submitted: June 30, 1997

Decided: August 15, 1997

Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Gordon Widenhouse, Assistant Federal Public Defender, Raleigh,
North Carolina, for Appellant. Janice McKenzie Cole, United States
Attorney, John S. Bowler, Assistant United States Attorney, Raleigh,
North Carolina, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Wilbert DeCosta Greaves appeals his conviction and sentence for
possession and distribution of crack cocaine and the related conspir-
acy charge. 21 U.S.C. § 841(a)(1) (1994) & 21 U.S.C. § 846 (1994).
Greaves claims on appeal that the district court erred in rejecting his
original plea agreement and ignoring the Government's claim that it
was concerned about potential problems of proof regarding the pos-
session and distribution charges. Greaves also suggests that the dis-
trict court erred in failing to redact references to"prior involvement
with police" from the transcript of a recorded conversation between
Greaves and his co-conspirator.

In attacking the district court's refusal to accept his guilty plea,
Greaves contends that when a prosecutor offers a legitimate, non-
manipulative reason for the plea agreement, the district court must
accept it so long as it is supported by the evidence. Although an
accused has the right to plead guilty to a charged offense, the Consti-
tution does not require that the trial judge accept that plea. See
Santobello v. New York, 404 U.S. 257, 262 (1971); see also Godinez
v. Moran, 509 U.S. 389, 400-01 (1993). Moreover, the district court
was not bound to accept the plea simply because Greaves wanted to
plead. North Carolina v. Alford, 400 U.S. 25, 38 n.1 (1975).

Greaves relies extensively on the language of the United States
Sentencing Commission, Guidelines Manual,§ 6B1.2 (Nov. 1995), to
support his contention that the district court has a duty to accept the
plea so long as the prosecutor offers a legitimate explanation for the
agreement. This argument ignores the permissive nature of the lan-
guage of the guidelines. The district court "may" but is not required
to accept any given plea agreement. USSG § 6B1.2(a). With that
backdrop in mind, and the lack of any constitutional underpinning to
Greaves's claim, we cannot find that the district court abused its dis-

                    2
cretion in rejecting the plea agreement.* See United States v. Crowell,
60 F.3d 199, 205 (5th Cir. 1995). Further, there is no merit to
Greaves's suggestion that the district court was required to compare
his culpability with that of his co-conspirators, or to his contention
that the district court should have inquired regarding the legitimacy
of the Government's proffered reason for the plea agreement.

Finally, Greaves challenges the district court's failure to redact a
recorded conversation that implied that Greaves had prior experience
with narcotics. The district court's evidentiary decisions are reviewed
for abuse of discretion. See United States v. Hassan El, 5 F.3d 726,
731 (4th Cir. 1993). The portion of the transcript at issue refers to
Greaves's explanation of the types of questions unidentified investi-
gators asked him when he "got caught with the money" at some
unspecified time in the past. J.A. 153. Greaves contends that the dis-
trict court erred by not excluding the evidence under Fed. R. Evid.
404(b). Evidence of prior bad acts under Rule 404(b) is not admissi-
ble "to prove the character of a person in order to show action in con-
formity therewith." Fed. R. Evid. 404(b).

In this case, the evidence of Greaves's prior bad act was not admit-
ted for the purpose of proving his character, but rather, was part and
parcel of the Government's evidence proving his awareness of the
presence of the drugs left at his co-conspirator's residence and his
awareness of his own wrongdoing. Id. Greaves has not shown that the
Government relied on the passing reference to his previous run-in
with the police to prove his character. Because the evidence tended
to prove Greaves's knowledge of the presence and source of the
drugs, it was relevant and probative to the issues at trial. See Fed. R.
Evid. 403. Greaves's suggestion to the contrary is without merit.
_________________________________________________________________
*Greaves concedes that a district court may properly reject a plea
agreement based on undue leniency. Crowell, 60 F.3d at 205-06. There
is certainly evidence of undue leniency in this case, as the Government
was willing to allow Greaves to plead to a criminal information that
would have limited Greaves's exposure to imprisonment to five years. In
fact, the Government could have, and eventually did, charge Greaves
with the entire offense conduct in what amounted to a relatively straight-
forward possession and distribution case. That conduct ultimately sub-
jected him to a guideline range of 360 months to life imprisonment.

                    3
Finding Greaves's arguments unpersuasive, we affirm the convic-
tion and sentence. We deny the motion for oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

AFFIRMED

                    4